DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 13, 2022, is acknowledged.  Claim 20 is hereby withdrawn as non-elected.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10-15, and 19 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by US 2019/0053653 issued to Hills et al.
Hills discloses a light transmissive carpet having a pile of light transmissive yarn comprising a fiber blend of colored fibers and unpigmented, translucent or transparent, light transmissive fibers (abstract and section [0052]).  The pile yarn is attached to a backing structure via tufting, weaving, or the like (sections [0007], [0051], and [0052]).  The backing structure includes a primary backing and a secondary backing attached to the primary backing via an adhesive (sections [0007] and [0008]).  The primary backing, adhesive, and secondary backing may be translucent or transparent also to allow light transmission (sections [0007], [0051], and [0090]).  The colored and unpigmented light transmissive fibers are synthetic polymer fibers, such as nylon, polypropylene, acrylic, or polyester (i.e., aliphatic polymers) (sections [0008] and [0086]).  Said unpigmented fibers may be present in an amount of approximately 5-50%, preferably 15-30%, of the total fiber blend (section [0085]).  In one embodiment, the yarn comprises four fiber strands twisted together wherein one fiber is unpigmented and three fibers are colored (section [0085] and Figure 11).  In another embodiment, a pile yarn comprises a colored fiber yarn, while another pile yarn comprises a translucent yarn (section [0087] and Figure 12).  
While Hills does not explicitly teach the light being transmitted includes UV light, it is asserted that the unpigmented, light transmissive, aliphatic polymer fibers of the invention would necessarily be capable of transmitting UV light (i.e., light having a wavelength of about 100-400 nm) in addition to visible light (i.e., light having a wavelength of about 380-780 nm).  Thus, the Hills reference anticipates applicant’s claims 1-3, 7, 8, 10-15, and 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053653 issued to Hills et al. in view of US 2009/0162682 issued to Jacobson, US 5,464,676 issued to Hoyt et al., US 5,882,762 issued to Goeman, and US 2015/0233026 issued to Abdulbaki et al.
Regarding claim 4, Hills fails to teach the light transmitting fibers comprise a polymer comprising cyclic olefin copolymer, polymethylepentene, fluoropolymer, silicone based polymers, or a mixture thereof.  However, the use of said polymers are known in the art of carpet fibers.  
For example, Jacobson discloses a stain resistance polyamide substrates comprising a copolymer of at least one cyclic olefin and maleic anhydride, wherein said substrate is preferably a carpets (abstract and sections [0007] and [0023]).  Additionally, Hoyt discloses multilobal composite filaments having reduced stainability comprising a polyamide core and a hydrophobic polymer sheath, wherein said hydrophobic polymer comprise aromatic or aliphatic polyesters, polyethylene, polymethylpentene, polybutene, polymethylbutenee, and copolymers thereof (abstract).  Goeman discloses a carpet yarn having high soil resistance, said yarn comprising filaments of a thermoplastic polymer and a fluorochemical imparting compound dispersed within said filament (abstract). Said fluorochemical may be a fluoropolymer (col. 4, lines 54-57).  Furthermore, Abdulbaki teaches polymer compositions for synthetic yarns comprising poly(dihydrocarbylsiloxane) components (abstract).  Said yarns are suitable for producing tufted carpets having improved performance characteristics, including softness, water repellency, and soil release (abstract).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cyclic olefin copolymer, polymethylepentene, fluoropolymer, or silicone based polymers, as taught by Jacobson, Hoyt, Goeman, and Abdulbaki, into the light transmissive fiber of the Hills carpet since said incorporation would have yielded the predictable result of improved soil and stain resistance.  Therefore, claim 4 is rejected as being obvious over the cited prior art. 
Claims 5, 6, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053653 issued to Hills et al. in view of US 2012/0064281 issued to Taylor et al.
Regarding claim 5, Hills fails to teach the cross-sectional shape of the fibers in the carpet.  As such, one must look to the prior art for guidance.  For example, Taylor teaches bulk continuous filament (BCF) carpet fibers are known to have a variety of cross-sectional shapes, including circular, rectangular, and trilobal (abstract and section [0032]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known cross-sectional shape such as circular, rectangular, or trilobal, as taught by Taylor, for the cross-sectional shape of the Hills carpet fibers since said selection would have yielded predictable results to the skilled artisan.  Therefore, claim 5 is rejected as being obvious over the cited prior art. 
Regarding claims 6 and 9, Hills fails to teach the denier of the fibers in the carpet.  As such, one must look to the prior art for guidance.  For example, Taylor teaches bulk continuous filaments (BCF) suitable for carpet fibers have deniers per filament (dpf) of about 5-20 (section [0017]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a denier per filament of about 5-20, as taught by Taylor, for the denier of the Hills carpet fibers.  Such a modification of Hills would have yielded predictable results to the skilled artisan.  Therefore, claims 6 and 9 are rejected as being obvious over the cited prior art. 
Regarding claim 16, while the cited prior art does not explicitly teach the number of light transmitting threads in the yarn, Taylor does teach known carpet yarns comprise about 70-150 filaments (section [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a yarn comprising 70-150 filaments per yarn strand, as taught by Taylor, for carpet yarns of the Hills carpet since such a modification would have yielded predictable results to the skilled artisan.  In such an embodiment, a yarn having 70-150 filaments, as taught by Taylor, having 5-50%, preferably 15-30% of the yarn as unpigmented light transmitting filaments, as taught by Hills, results in about 4-75, preferably about 10-45, unpigmented light transmitting filaments per carpet yarn.  Hence, claim 16 is rejected as being obvious over the cited prior art.  
Regarding claim 17, Hills fails to teach suitable polymers for the primary backing of the carpet.  As such, one must look to the prior art for guidance.  For example, Taylor teaches known primary backing materials are polypropylene and polyester (section [0017]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polypropylene or polyester, as taught by Taylor, for the primary backing material of the Hills carpet fibers.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Said selection would have yielded predictable results to the skilled artisan.  Therefore, claim 17 is rejected as being obvious over the cited prior art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0053653 issued to Hills et al. in view of US 3,927,957 issued to Chill et al.
Regarding claim 18, Hills fails to teach the pigmented carpet fibers include a UV-protection agent.  However, such UV stabilizers are common in the art of carpet fibers, especially for carpets intended for known exposure to UV light (e.g., outdoor carpets or indoor carpets exposed to sunlight).  For example, Chill teaches multicolored thermoplastic polymer yarns suitable for indoor-outdoor carpets or general commercial textile use (abstract).  Said carpet yarns include one or more stabilizers, such as UV stabilizers (col. 8, lines 50-56).  Additionally, pigments employed to color the thermoplastic polymer yarns are selected for their compatibility with said polymer and their inherent resistance to ultraviolet radiation. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a UV stabilizer and/or an inherently UV resistant pigment, as taught by Chill, in the pigmented carpet fibers of the Hills carpet.  Such a modification of Hills would have yielded predictable results to the skilled artisan.  Therefore, claim 18 rejected as being obvious over the cited prior art. 
 
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, the following art teaches sanitization of carpets:  DE 42202613 and US 2011/0110091.  The following art teaches lighted carpets, wherein the light source may provide visible light and/or ultraviolet light:  US 2010/0254141 and US 2014/0016307.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 18, 2022